Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 22 February 2021, in which claim 8 has been amended, and claims 1-7, 9-12 and 14 have been cancelled, is acknowledged.
Claims 8, 13 are pending in the instant application. 
Claims 8, 13 are being examined on their merits herein.
Response to arguments of 22 February 2021
 	In view of Applicant’s amendment of 22 February 2021, all the rejections to claims 1-7, 9-12 and 14 are herein withdrawn. Claims 1-7, 9-12 and 14 have been cancelled.
 	In view of Applicant’s amendment of 22 February 2021, the objection to claim 8 is withdrawn. Applicant has amended claim 8 to recite “in a patient in need thereof”.
 	In view of Applicant’s amendment of 22 February 2021, the rejection of claims 8-14 under 35 U.S.C. 112, first paragraph, written description, is herein withdrawn. Applicant has cancelled claims 9-12, 14. Applicant has amended independent claim 8 to be drawn to a method of limb ischemia in a patient in need thereof.
 	In view of Applicant’s amendment of 22 February 2021, the rejection of claims 4, 5, 11, 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Claims 4, 5, 11, 12 have been cancelled.
 	In view of Applicant’s amendment of 22 February 2021, the rejections of claims 1-3, 6, 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Place; over Wagner; and over Frangakis, are herein withdrawn. Claims 1-3, 6, 7 have been cancelled.

In view of Applicant’s amendment of 22 February 2021, the rejection of claims 8-14 under 35 U.S.C. 103 over Moretti and Wagner, is herein withdrawn. Applicant has amended independent claim 8 to be drawn to a method of treating limb ischemia with sildenafil; Moretti teaches a method of treating perinatal ischemic stroke with sildenafil.
On 22 February 2021, Applicant has amended independent claim 8 to be drawn to a method for treating limb ischemia in a patient in need thereof, comprising administering to the patient a pharmaceutical composition comprising Sildenafil and a pharmaceutically acceptable carrier, 
wherein a dosage form of the pharmaceutical composition is gel, transdermal patch, cream or paste, 
when the dosage form of the pharmaceutical composition is gel, cream or paste, an amount of Sildenafil is between 1 mg/ml and 5 mg/ml, 
when the dosage form of the pharmaceutical composition is transdermal patch, an amount of Sildenafil is between 1 mg/cm2 and 5 mg/cm2, 
wherein the patient is a neonate, an infant, or an early child.
Applicant’s arguments (Remarks of 22 February 2021, pages 4-8) against the rejections of claims 8-14 under 35 U.S.C. 103 over Ulusoy, Senthilkumar, in view of Wagner in further view of Moretti; and over Ng and Wagner, in further view of Samiee-Zafarghandy, have been considered.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Senthilkumar and Ng teach a method of treating limb ischemia by administering to a patient in need thereof a pharmaceutical composition comprising sildenafil. Thus, Senthilkumar and Ng teach a method of treating the very same disease as instantly claimed, using the very same drug as in the instant claims; the difference being that the cited . 
The examiner’s position is that a person of ordinary skill in the art would have been motivated to administer sildenafil as a cream/ gel, in the method of treating limb ischemia taught by Senthilkumar, or in the method of treating limb ischemia/ischemia of the hand taught by Ng, because choosing a different administration route for a known drug (sildenafil), in a known method of treatment (treating limb ischemia), such as topical administration to the skin using a gel/cream is a routine step, well within the skill of the artisan. The person of ordinary skill in the art would have administered sildenafil as cream/gel, such as the cream/gel taught by Place, in the method of treating limb ischemia taught by Senthilkumar, or Ng, with the expectation of seeing therapeutic effect. 
Further, the person of ordinary skill in the art would have been motivated to administer a sildenafil pharmaceutical composition to a neonate, or infant child, because Samiee-Zafarghandy teaches that sildenafil is usually safe in said infants.
New/modified rejections are made below, based on Applicant’s amendment of 22 February 2021.
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Senthilkumar et al. (Arterioscler Thromb Vasc Biol 2007, 27, 1947-1954, cited in PTO-892 of 23 December 2020) and Ulusoy et al. (Annals of Plastic Surgery 2005, 55 (3), 292-296, cited in PTO-892 of 23 December 2020), in view of Place et al. (US 2004/0014761, cited in PTO-892 of 23 December 2020), in further view of Samiee-Zafarghandy et al. (Pediatr Crit Care Med. 2014, 15 (4), 362-368 of 23 December 2020).
 	Senthilkumar (Arterioscler Thromb Vasc Biol 2007, 27, 1947-1954) teaches a method of treating limb ischemia in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising sildenafil and a pharmaceutically acceptable carrier. Senthilkumar teaches that, in a mouse hind limb ischemia model, administration of sildenafil significantly increases vascular perfusion, tissue blow flow and vascular density, as measured by angiography, laser Doppler techniques and change in immunological markers.
Senthilkumar teaches (page 1948, right column, third paragraph) oral administration of sildenafil 40 g/ml in sterile drinking water to mice. 

Senthilkumar does not teach the method in a neonate patient, in an infant or in an early child, as in the instant claims.

Ulusoy et al. (Annals of Plastic Surgery 2005, 55 (3), 292-296) teach a method of treating/preventing tissue/skin ischemia, increasing vascular density and decreasing skin necrosis by administration of sildenafil topically to the skin using fibrin glue as a gel/paste, in a rat ischemic skin flap model. 
Ulusoy teaches (page 293, left column, first paragraph under Surgical procedure) administering a pharmaceutical composition comprising 2.5 mg of sildenafil mixed in 0.5 ml of fibrin glue, which corresponds to 5 mg sildenafil/ml composition, which is within the range in instant claim 8. 
Ulusoy teaches that topical administration to the skin of a gel composition of sildenafil in fibrin glue results in an increase in microvessel density (Figure 3, Group IV treatment with 2.5 mg sildenafil in 0.5 ml fibrin glue, Group V treatment with 10 mg sildenafil in 0.5 ml fibrin glue), compared to graft control (Group I).
Ulusoy teaches (Abstract) that the decrease in skin necrosis was statistically significant in Group V and Group IV, and histologic examination revealed significant increased vascular density in Groups IV and V compared to Groups II and II (fibrin glue only).

Ulusoy teaches (page 295, left column, last two paragraphs) that sidelnafil was combined with fibrin glue to maintain higher drug concentrations in the site of injury and to reduce systemic adverse effects such as systemic hypotension; fibrin glue is used for sustained drug release. 
Ulusoy does not teach that the pharmaceutical composition comprises any pharmaceutical carriers of instant claim 13.
Ulusoy does not teach the method in a neonate patient, in an infant or in an early child, as in the instant claims.

Place (US 2004/0014761) teaches ([0096], Example 1) a cream formulation prepared for topical administration of sildenafil, said cream comprising beeswax and Carbopol®934 (polyacrylic acid) as pharmaceutical carriers, as in instant claim 13. The concentration of sildenafil in the cream is approx. 5 mg/mL, which is within or close to the upper concentration range in instant claim 8. 

 Samiee-Zafarghandy et al. (Pediatr Crit Care Med. 2014, 15 (4), 362-368) teach (Table 1) that administration of sildenafil to newborn children and infant children is usually safe, with no adverse events reported.
 

The person of ordinary skill of the art would have used a gel/cream formulation taught by Place, in the method of treating limb ischemia taught by Senthilkumar, with the expectation that topical administration to the skin of such a gel/cream containing the same active compound, sildenafil, will result in therapeutic effect. 
  	It would have been obvious to a person of ordinary skill in the art to use the teachings of Senthilkumar and Place to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer sildenafil as a cream/ gel, in the method of treating limb ischemia taught by Senthilkumar, because choosing a different administration route for a known drug (sildenafil), in a known method of treatment (treating limb ischemia), such as topical administration to the skin using a gel/cream is a routine step, well within the skill of the artisan. The person of ordinary skill in the art would have administered sildenafil as cream/gel taught by Place in the method of treating limb ischemia taught by Senthilkumar, with the expectation of seeing therapeutic effect. 

The person of ordinary skill in the art would have been motivated to administer a sildenafil pharmaceutical composition to a neonate, or infant child, because Samiee-Zafarghandy teaches that sildenafil is usually safe in said infants.
 	As such, claims 8, 13 are rejected as prima facie obvious.

Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Can J Plast Surg 2010, 18 (1), e5-e9, cited in PTO-892 of 23 December 2020) and Place et al. (US 2004/0014761, cited in PTO-892 of 23 December 2020), in further view of Samiee-Zafarghandy et al. (Pediatr Crit Care Med. 2014, 15 (4), 362-368, cited in PTO-892 of 23 December 2020).
Ng et al. (Can J Plast Surg 2010, 18 (1), e5-e9) teach a method of treating a human patient with ischemia of the hand (page e5, left column, last paragraph) by administering to the patient a pharmaceutical composition comprising sildenafil and a pharmaceutically acceptable carrier.
Ng teaches (page e6, right column, second paragraph) that administration of sildenafil 50 mg tablets, orally, to a patient suffering from hand ischemia (sensation of coldness with blue discoloration affecting all digits at both hands, page e6, right column, first paragraph) resulted in ischemic symptoms disappearing within hours.
Ng does not teach that the pharmaceutical composition comprising sildenafil is a cream, gel, or paste, containing sildenafil concentrations as in instant claim 8, and containing the pharmaceutical carriers of instant claim 13.


Place (US 2004/0014761) teaches ([0096], Example 1) a cream formulation prepared for topical administration of sildenafil, said cream comprising beeswax and Carbopol®934 (polyacrylic acid) as pharmaceutical carriers, as in instant claim 13. The concentration of sildenafil in the cream is approx. 5 mg/mL, which is within or close to the upper concentration range in instant claim 8. 
Samiee-Zafarghandy et al. (Pediatr Crit Care Med. 2014, 15 (4), 362-368) teach (Table 1) that administration of sildenafil to newborn children and infant children is usually safe, with no adverse events reported.
 	It would have been obvious to a person of ordinary skill in the art to use the teachings of Ng and Place to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer sildenafil as a cream/ gel, in the method of treating ischemia taught by Ng, because choosing a different administration route for a drug, such as topical administration to the skin using a gel/cream is a routine step, well within the skill of the artisan. The person of ordinary skill in the art would have administered sildenafil as cream/gel taught by Place in the method of treating ischemia of the hand in a human patient taught by Ng, with the expectation of seeing therapeutic effect. 
Further, the person of ordinary skill in the art would have applied the cream or gel of sildenafil to the skin of the patient, and would have measured the area of application, to calculate the amount of sildenafil applied per surface area of skin in the method of treatment.

 	As such, claims 8, 13 are rejected as prima facie obvious.

Conclusion
Claims 8, 13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /IRINA NEAGU/Primary Examiner, Art Unit 1627